Per Curiam.

It is not a bond for the payment of money, and not within the act of congress on this subject, and therefore need not be stamped.(a)
Judgment for the plaintiff.
Note. On the application of the clerk for the direction of the court on the question, whether powers of attorney in suits depending in this court, ought to be received without being stamped,
The Court said, that such powers need not be stamped, and that the above mentioned act applies to general letters of attorney only.

 See Burns v. Baker, infra, 134. Conry v. Warren, infra, vol. 3, 259.